Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17 of C. Cazin, US 17/272,666 (Sep. 2, 2019) are pending .  Claims 2, 5, 16 and 17 to the non-elected invention of Groups (II)-(IV) and claim 8 to the non-elected species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 3, 4, 6-15 have been examined on the merits and are rejected.

Election/Restrictions 

Applicant's election of Group (I) (claims 1 and 3, 4, 6-14), without traverse in the Reply to Restriction Requirement filed on June 20, 2022, is acknowledged.  Claims 2, 5, 16 and 17 to the non-elected inventions of Groups (II)-(IV) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the restriction requirement is made FINAL.  

Pursuant to the Election of Species Requirement to elect a species of each of (1) a salt of formula Z+-X-; (2) a metallate of formula Z+…MLnX-; and (3) a metal complex of formula Z-M, Applicant respectively elected the following species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant cites Example 1 for two of the elected species above, however, Example 1 does not appear to employ a base during mechanical grinding as required by claim 1.  Further, the second and third elected species appear to be the same compound.  

Claims 1 and 3, 4, 6, 7, 9-14 read on the elected species.  The elected species was searched and determined to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to the species disclosed by C. Adams et al., 51 Chem. Commun., 9632-9635 (2015) (“Adams”) pursuant to the § 102 rejection below.  Accordingly, the provisional election of species requirement is given effect and claim 8 to the non-elected species is provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation of Z+-X-; MLn; Z+…MLnX-; and Z-M

Claim 1 recites the chemical formulae: Z+-X-; MLn; Z+…MLnX-; and Z-M.  The only claim 1 constraints on these formulae are:

Z comprising a two-electron donor ligand;

X comprising an anion;

M comprising a metal; and

L comprising an anion or an electron donor ligand,


where the underlined “comprising” is interpreted as open ended (not excluding additional elements).  MPEP § 2111.03.  Thus, the formulae Z+-X-; MLn; Z+…MLnX-; and Z-M are broadly and reasonably interpreted as open ended; that is only the recited formulaic elements of Z+, X-, and M are respectively required to meet the claimed formulae, with additional elements not excluded.  

Interpretation of “non-ionic” with Respect to “non-ionic metal salt of formula MLn”

Claim 1 recites “non-ionic metal salt of formula MLn”.  The specification provides the following discussion regarding this term.

[0018] For the purpose of this invention a non-ionic metal salt of formula MLn includes all salts that are not ionic salts. Ionic salts refer to salts of formula Mx+LnY- whereby the metal and the anion are bonded by an ionic bond. 

Specification at page 3, [0018]-[0019].  Generally in the art, purely ionic compounds are defined as compounds formed between the strong metals in groups I and II and the strong nonmetals in the upper right corner of the periodic table.  L. Pauling, General Chemistry (3rd ed., 1988) (see page 173; see also page 179 “Often a decision must be made as to whether a molecule is to be considered as containing an ionic bond or a covalent bond. There is no question about a salt of a strong metal and a strong nonmetal”); see also, P. Cox et al., Inorganic Chemistry (2nd ed., 2000) (see page 23 “[w]hen one atom is very electropositive and the other very electronegative, a solid compound is formed that is often regarded as ionic”).1  In view of the foregoing, the claim 1 term “non-ionic metal salt of the formula MLn” is broadly and reasonably interpreted consistently with the specification as any compound comprising a metal to non-metal bond, but only excluding purely ionic salts, i.e., those compounds formed between the strong metals in groups I and II and the strong nonmetals in the upper right corner of the periodic table.  MPEP § 2111.  

Interpretation of “mechanical mixing process”

Claim 1 recites “a mechanical mixing process”.  The specification discusses “mechanical mixing as follows”.  

[0025] The mechanical mixing process may comprise any mechanical mixing process known in the art. 

[0026] Preferred mechanical mixing processes comprise milling, grinding or a combination of milling and grinding. The mechanical mixing process comprises for example ball milling using for 15 example steel, stainless steel, metal oxide, for example zirconium oxide, ceramic or rubber balls. Alternatively the mechanical mixing process comprises hand grinding using a mortar and pestle.

[0050] As mechanical mixing process any process using physicochemical and/or chemical transformations induced by mechanical forces can be considered. 

[0051] Preferred mechanical mixing processes comprise milling, grinding or a combination of milling and grinding. The mechanical mixing process comprises for example ball milling using for example steel, stainless steel, metal oxide, ceramic or rubber balls. Alternatively, the mechanical mixing process comprises hand grinding for example using a mortar and pestle. 

[0052] Other preferred mechanical mixing processes comprise screw extrusion as for example twin-screw extrusion.


Specification at pages 4 and 9.  Consistent with the specification, the term “mechanical mixing process” within the context of the claimed method is broadly and reasonably interpreted as any physical force applied to a reaction mixture that induces/brings about/ gives rise to a chemical reaction between the reactants.  

Claim Objections

Claims 15 is objected to on the grounds that it should be amended as follows:

15. The method according to claim 1, wherein said metallate of step i2) is obtained by mixing a salt of formula Z+-X- with a metal salt of formula MLn while subjecting to a mechanical mixing process.

for clarity.  MPEP § 2113; MPEP § 2173.05(f).  The term “obtainable” implies possibility.  The amendment makes it more clear that Applicant intends that the subject recitation is a product-by-process limitation rather than a functional limitation.  MPEP § 2113; MPEP § 2173.05(f)/(s).  For example, the amendment makes it more clear that claim 15 is not a functional limitation that seeks to exclude metallates that are not “obtainable” by the additional method steps of claim 15.  

Non-elected claims 2 (“does not require”) and 16 (“obtainable”) should be similarly amended.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over C. Adams et al., 51 Chem. Commun., 9632-9635 (2015) (“Adams”)

Claims 1, 3, 4, 6, 7, 9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by C. Adams et al., 51 Chem. Commun., 9632-9635 (2015) (“Adams”).  Adams discloses the following preparation of metal complex 5a.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above Adams reaction meets each and every limitation of step i1) of:

il) providing a salt of formula Z+-X- and a non-ionic metal salt of formula MLn;

for the following reasons.  First, Adams 1,3-dibenzylimidazolium chloride clearly corresponds to the claim 1 salt of the formula Z+-X-.  Further, Adams K2PdCl4 corresponds to the claim 1 “non-ionic metal salt of formula MLn” per claim interpretation above.  

Furthermore, Adams synthesis of 5a also teaches each and every claim 1 limitation of:

ii) subjecting the salt of formula Z+-X-and the metal salt of formula MLn of step i1) . . . to a mechanical mixing process in the presence of a base to form said metal complex of formula Z-M

Adams employs the base KOH and the mechanical mixing process of grinding (i.e., Adams employs hand grinding (motor and pestle), see claim interpretation above).  And Adams compound 5a corresponds to the claim 1 compound of formula Z-M under the broadest, reasonable interpretation as discussed in the claim interpretation section above.  Further,  the specification teaches that.  

[0012] The metal complex of formula Z-M may comprise a single two-electron donor ligand Z, i.e. exactly one two-electron donor ligand Z. The Z ligand can be mono- or multidentate in nature. Alternatively, the metal complex of formula Z-M may comprise multiple two-electron donor ligands Z, for example multiple two-electron donor ligands Z that are identical or multiple donor ligands Z that are not or not all identical, for example a combination of electron donor ligands Z1 and electron donor ligands Z2.

Specification at page 2, [0012] (emphasis added).  In this regard, see also for example, specification working Example 5.  Adams above process therefore meets each and every limitation of claims 1, 11 (X = Cl-), 12 (Pd is a transition metal). 

Respecting claim 3, Adams 1,3-dibenzylimidazolium chloride, which corresponds to the claim 1 salt of the formula Z+-X-, comprises imidazole nitrogen which is a two-electron donor.  The Adams process therefore meets the limitations of claim 3.  

Respecting claim 4, Adams compound 5a, which corresponds to the claim 1 compound of formula Z-M, comprises a single metal atom.   The Adams process therefore meets the limitations of claim 4.  

Respecting claim 6, Adams corresponding variable Z comprises a nitrogen donor ligand. The Adams process therefore meets the limitations of claim 6.  

Respecting claims 7 and 9, Adams compound 5a, which corresponds to the claim 1 compound of formula Z-M, comprises a carbene metal complex meeting the limitations of claim 9.   See Adams at Abstract; Id. at page 9632, col. 1 (“PEPPSI catalysts comprise a palladium(II) centre bonded to two chloride, one N-heterocyclic carbene (NHC) and one pyridine ligand”); Id. at page 9634, col. 1 (describing trans-PdCl2(py)(NHC) (5), where (NHC = N-heterocyclic carbene).  The Adams carbene carbon is identified below, where in 5a the benzyl groups meet the claim 9 R3 and R4 limitation of “a primary  . . . alkyl group . . .  and may be substituted” and R is hydrogen.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The Adams process therefore meets the limitations of claims 7 and 9.  

Respecting claim 13, Adams process employs hand grinding (motor and pestle used).  The Adams process therefore meets the limitations of claims 13.  

Claim 15 is rejected over Adams because claim 15 only further limits process step i2) of claim 1.  Step i2) is an alternative claim 1 step that is not required if claim 1 step i1) is practiced.  That is the limitations of claim 15 are met by Adams through claim 1 step i1), without practicing step i2).  

§ 102(a)(1) Rejection over C. Adams et al., 39 Dalton Trans., 6974-6984 (2010) (“Adams-2”)

Claims 1, 3, 4, 6, 11, 12, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by C. Adams et al., 39 Dalton Trans., 6974-6984 (2010) (“Adams-2”).  Adams-2 teaches that solid pyrazole reacts with HCl gas to form pyrazolium chloride [H2pz]Cl, which reacts in the solid state, under grinding, with metal chlorides MCl2 (M = Co, Zn, Cu) to form the pyrazolium tetrachlorometallate salts [H2pz]2[MCl4] (M= Co 1, Zn 3, Cu 5).  Adams-2 at Abstract.  Adams-2 further teaches that compound 1 [H2pz]2[CoCl4] can be ground together with bases such as KOH or K2CO3 to effect the elimination of HCl and afford the respective [CoCl2(Hpz)2] compound 2.  Adams-2 at Abstract.  In this regard, Adams-2 teaches that mechanochemical dehydrochlorination of 1 in the solid-state by grinding the salt with two molar equivalents of an ‘external base’ (here KOH or K2CO3) gave [CoCl2(Hpz)2] (2) as a pink polycrystalline powder.  Adams-2 at page 6975, col. 1.  The experimental is given at page 6982, col. 1 under the heading “[CoCl2(Hpz)2] (2)”, which can be summarized as follows:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Per the claim interpretation discussed above, Adams compound (1) [H2pz][CoCl4] meets the claim 1 limitation of “a metallate of formula Z+…MLnX-” because it comprises pz as protonated Z+, which is a two-electron donor and comprises Cl- as X-, which is an anion.  

Similarly, Adams compound (2) {Co(m-Cl)2(Hpz)2}n meets the claim 1 limitation of “a metal complex of formula Z-M” because it comprises the two electron donor Z (i.e., pz) and the transition metal cobalt.  As such Adams-2 meets each and every limitation of claim 1.  

The above process of Adams-2 further meets each and every limitation of dependent claims 3, 4, 6, 11, 12, and 13 for the same reasons discussed above for Adams.  

Adams-2 meets the additional limitations of claim 14 because the base employed by Adams-2 is K2CO3, which is a carbonate.  

The process of Adams-2 also meets the limitations of claim 15 because as discussed above, Adams-2 teaches that pyrazolium chloride [H2pz]Cl reacts in the solid state, under grinding, with metal chlorides MCl2 (M = Co, Zn, Cu) to form the pyrazolium tetrachlorometallate salts [H2pz]2[MCl4] (M= Co 1, Zn 3, Cu 5).  Thus Adams teaches that the metallate of the formula (1) [H2pz]2[CoCl4] is “obtainable” according to the additional recitations of claim 15.  

§ 102(a)(1) Rejection over A. Beillard et al., 41 New Journal of Chemistry, 1057-1063 (2017) (“Beillard”)

Claims 1, 3, 4, 6, 7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. Beillard et al., 41 New Journal of Chemistry, 1057-1063 (2017) (“Beillard”).  

Beillard teaches a mechanosynthetic strategy for preparation of light-sensitive silver(I) complexes featuring N,N-diaryl N-heterocyclic carbenes (NHC).  In Scheme 3, and the corresponding experimental, Beillard discloses the following two-step synthesis of [CuCl(IMes)], where IMes-HCl and Ag2O are first ground together (using a stainless steel ball), and in a second step, CuCl is added and the mixture further ground to provide the product [CuCl(IMes)].  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The above Beillard process inherently/necessarily proceeds through the silver complex intermediate as shown below:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


MPEP § 2112(IV).  The above scheme is proposed in view of Beillard’s teaching that formation of the silver intermediate is the first step of the two-step, one pot procedure.  See e.g., Beillard at page 1058, Table 1.  The second part of the above scheme meets the claim 1 limitation of:

subjecting . . .  the metallate of formula Z+…MLnX; of step i2) to a mechanical mixing process in the presence of a base to form said metal complex of formula Z-M

where the silver complex intermediate corresponds to claim 1 “metallate of formula Z+…MLnX” and the excess Ag2O (remaining after the first step) corresponds to the claimed base.  See C. Adams et al., 39 Dalton Trans., 3714-3724 (2010) (Adams-3); at page 3719, col. 2 (“we therefore utilized silver oxide as the external base to eliminate 2 molecules of HCl from 10”); see also C. Gibard, 25 Synlett, 2375-2376 (2014) (“it [Ag2O] can act as a base – due to the presence of oxide”).  The Beillard Scheme 3 process therefore meets each and every limitation of claim 1

The limitations of dependent claims 3, 4, 6, 7, 11, 12 are met for the same reasons discussed above. 

The limitations of claims 9 and 10 are clearly met by the ligand structure [IMes] in the Beillard silver intermediate metallate.  

Respecting claim 13, the process of Beillard involves grinding with a stainless steel ball, and therefore meets the claim 13 limitation “ball milling”.  

The process of Beillard further meets the limitations of claim 15 because Beillard teaches that the silver intermediate metallate is “obtainable” by grinding 1,3-bis-(2,4,6-trimethylphenyl) imidazolium chloride (a salt of the formula Z+X-) with Ag2O (a metal salt of the formula MLn).  See e.g., Beillard at page 1058, Table 1.  

§ 102(a)(1) Rejection over S. Zhu et al., Tetrahedron 68 (2012) 7949-7955 (2012) (“Zhu”)

Claims 1, 3, 4, 6, 7, 9-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Zhu et al., Tetrahedron 68 (2012) 7949-7955 (2012) (“Zhu”).

Zhu teaches synthesis of N-heterocyclic carbene coinage metal complexes using Au(III) salt [MAuCl4-2H2O], CuCln (n = 1, 2) or AgCl, and imidazolium salts as starting materials.  Zhu at Abstract.  Zhu teaches reaction of imidazole hydrochloride salts with CuCl or CuCl2 (2H2O) in the presence of carbonate bases, in 3-chloropyridine to give the Cu(I)-NHC complexes 4a-4d.  Zhu at page 7952, Table 4; Id. at page 7954 (experimental procedure).  

Zhu’s reaction of Table 4 (entry 3 (CuCl)) to provide compound 4c is summarized below.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


The experimental details are disclosed at Zhu page 7954, col. 2.  Zhu’s above process meets each and every limitation of claim 1 for the same reasons discussed above for Adams.  Referring to the key step of claim 1:

ii) subjecting the salt of formula Z+-X-and the metal salt of formula MLn of step i1) . . . to a mechanical mixing process in the presence of a base to form said metal complex of formula Z-M

Zhu’s IPr-HCl corresponds to Z+-X-, CuCl corresponds to a metal salt of the formula MLn, and potassium carbonate (K2CO3) corresponds to the base.  Zhu’s use of magnetic stirring meets the claim 1 limitation of “mechanical mixing process” (see claim interpretation above).  

The limitations of dependent claims 3, 4, 6, 7, 9-11, and 14 are met for the same reasons discussed above. 

Claim 15 is rejected over Zhu because claim 15 only further limits process step i2) of claim 1.  Step i2) is an alternative claim 1 step that is not required if claim 1 step i1) is practiced.  That is, the limitations of claim 15 are met by Zhu through claim 1 step i1), without practicing step i2).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 However, note that chemical bonds between elements of different electronegativity will have some degree of ionic character because the electron sharing is not equal.  See pages 23-24 of P. Cox et al., Inorganic Chemistry (2nd ed., 2000) (see page 24 “[p]olar covalent bonds can be regarded as having some degree of ionic character, and the distinction between ‘ionic’ and ‘covalent’ bond types is sometimes hard to make. . . . [t]he difference between two descriptions ‘polarized ionic’ and ‘polar covalent’ is not absolute but only one of degree”).  The farther away two elements are from one another in the electronegativity scale (horizontally in Figure 6-26), the greater is the amount of ionic character of a bond between them.  Pauling at page 185.